     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 1 of 32 Page ID #:288



 1     MICHAEL N. FEUER, SBN 111529                       MITCHELL A. KAMIN, SBN 202788
 2     City Attorney                                      NEEMA T. SAHNI, SBN 274240
       JAMES P. CLARK, SBN 64780                          Covington & Burling LLP
 3     Chief Deputy City Attorney                         1999 Avenue of the Stars, Suite 3500
 4     LEELA A. KAPUR, SBN 125548                         Los Angeles, California 90067-4643
       Executive Assistant City Attorney                  mkamin@cov.com
 5     VALERIE L. FLORES, SBN 138572                      Telephone: (424) 332-4800
 6     Managing Senior Assistant City Attorney            Facsimile: (424) 332-4749
       MICHAEL DUNDAS, SBN 226930
 7     Deputy City Attorney                               DAVID M. ZIONTS, pro hac vice
 8     DANIA MINASSIAN, SBN 198928                        IVANO M. VENTRESCA, pro hac vice
       STEVEN H. HONG, SBN 212727                         BENJAMIN L. CAVATARO, pro hac
 9     200 North Main Street, City Hall East              vice
10     Suite 800                                          Covington & Burling LLP
       Los Angeles, California 90012                      One CityCenter
11     mike.dundas@lacity.org                             850 Tenth Street NW
12     Telephone: (213) 978-8130                          Washington, DC 20001
       Facsimile: (213) 978-8312                          dzionts@cov.com
13                                                        Telephone: (202) 662-6000
14                                                        Facsimile: (202) 662-5987
15    Attorneys for Plaintiff City of Los Angeles
16
17                               UNITED STATES DISTRICT COURT
18                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
20                                                             Case No.: 2:18-cv-7347-R-JCx
       CITY OF LOS ANGELES,
21
             Plaintiff,                                        CITY OF LOS ANGELES’
22                                                             MEMORANDUM IN SUPPORT OF
23           v.                                                MOTION FOR PARTIAL
                                                               SUMMARY JUDGMENT AND
24
       JEFFERSON B. SESSIONS, III, in his                      PERMANENT INJUNCTION OR, IN
25     official capacity as Attorney General of the            THE ALTERNATIVE,
       United States; LAURA ROGERS, in her                     APPLICATION FOR
26
       official capacity as Acting Principal Deputy            PRELIMINARY INJUNCTION
27     Assistant Attorney General of the Office of
                                                               Judge: The Honorable Manuel L. Real
28

          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 2 of 32 Page ID #:289



 1     Justice Programs; UNITED STATES                        Date: November 5, 2018
 2     DEPARTMENT OF JUSTICE.                                 Time: 10:00 a.m.

 3          Defendants.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                        INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 3 of 32 Page ID #:290



 1                                                TABLE OF CONTENTS
 2
 3    I.       INTRODUCTION .......................................................................................... 1
 4    II.      FACTUAL BACKGROUND......................................................................... 2
 5             A.       The Edward Byrne Memorial Justice Assistance Grant Program ....... 2
 6             B.       Los Angeles Uses Byrne JAG Funding To Promote Critical Local
 7                      Law Enforcement Work As Specified In Congress’s Funding Statute 3

 8             C.       This Court Enjoined DOJ’s Imposition Of Immigration Conditions On
                        Local Law Enforcement Grants ........................................................... 4
 9
               D.       DOJ Continues To Impose Unlawful Immigration Conditions on
10                      Local Criminal Justice Grants, Despite this Court’s Earlier Order ..... 5
11             E.       Los Angeles Applies For FY 2018 Funding ........................................ 9
12    III.     ARGUMENT ................................................................................................ 11
13             A.       The Challenged Conditions Are Unlawful......................................... 11
14                      1.       The Challenged Conditions Are Ultra Vires ........................... 11
15                      2.       The Challenged Conditions Violate the Spending Clause....... 21
16                      3.       The Challenged Conditions Violate the Administrative
17                               Procedure Act. .......................................................................... 22

18             B.       Los Angeles Will Suffer Irreparable Injury Absent An Injunction ... 22

19             C.       The Balance Of Equities And The Public Interest Weigh Heavily In
                        Favor Of The Requested Injunction ................................................... 23
20
               D.       The Court Should Issue A Program-Wide Injunction........................ 24
21
      IV.      CONCLUSION............................................................................................. 25
22
23
24
25
26
27
28
                                                                     i
             CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                            INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 4 of 32 Page ID #:291



 1                                              TABLE OF AUTHORITIES
 2                                                                                                                          Page(s)
 3
      Cases
 4
      Branch v. Smith,
 5       538 U.S. 254 (2003) ...................................................................................................... 13
 6
      Circuit City Stores, Inc. v. Adams,
 7       532 U.S. 105 (2001) ...................................................................................................... 13
 8    City & Cty. of San Francisco v. Sessions,
 9       No. 3:17-cv-04642, Dkt. 145 (N.D. Cal. Oct. 5, 2018) ............................ 4, 6, 13, 14, 17
10    City of Arlington v. FCC,
11       569 U.S. 290 (2013) ...................................................................................................... 11

12    City of Chicago v. Sessions,
         2018 WL 3608564 (N.D. Ill. Jul. 27, 2018) .......................................................... passim
13
14    City of Chicago v. Sessions,
         888 F.3d 272 (7th Cir. 2018) .......................................................................... 1, 5, 11, 16
15
      City of Los Angeles v. Sessions,
16       No. 17-cv-07215-R, Order Granting Plaintiff’s Application for
17       Preliminary Injunction, Dkt. 93 (C.D. Cal. Sept. 13, 2018) .................................. passim
18    City of Los Angeles v. Sessions,
19       No. 17-cv-07215-R, Order Denying Defendants’ Motion to Dismiss, Dkt.
         94 (C.D. Cal. Sept. 17, 2018) ....................................................................................... 22
20
      City of Los Angeles v. Sessions,
21
         293 F. Supp. 3d 1087 (C.D. Cal. 2018) ........................................................................ 13
22
      City of Philadelphia v. Sessions,
23       309 F. Supp. 3d 289 (E.D. Pa. 2018) ..................................................................... passim
24
      Encino Motorcars, LLC v. Navarro,
25      136 S. Ct. 2117 (2016) .................................................................................................. 22
26    Gregory v. Ashcroft,
27      501 U.S. 452 (1991) ...................................................................................................... 19

28
                                                                     ii
           CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                          INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 5 of 32 Page ID #:292



 1    Louisiana Pub. Serv. Comm’n v. FCC,
 2      476 U.S. 355 (1986) ...................................................................................................... 11

 3    Monsanto Co v. Geertson Seed Farms,
        561 U.S. 139 (2010) ...................................................................................................... 11
 4
 5    Murphy v. NCAA,
        138 S. Ct. 1461 (2018) ............................................................................................ 17, 18
 6
      Nevada v. Skinner,
 7
        884 F.2d 445 (9th Cir. 1989) ........................................................................................ 21
 8
      Perfect 10, Inc. v. Google, Inc.,
 9       653 F.3d 976 (9th Cir. 2011) ........................................................................................ 11
10
      San Francisco v. Trump,
11       897 F.3d 1225 (9th Cir. 2018) ........................................................................................ 4
12    Sever v. NLRB,
13       231 F.3d 1156 (9th Cir. 2000) ...................................................................................... 22
14    South Dakota v. Dole,
         483 U.S. 203 (1987) ...................................................................................................... 21
15
16    United States v. California,
        314 F. Supp. 3d 1077 (E.D. Cal. 2018) ................................................................. passim
17
18    Statutes

19    5 U.S.C. § 706(2)(A).......................................................................................................... 22
20    8 U.S.C. § 1366(1), (3)................................................................................................... 9, 20
21    8 U.S.C. § 1101(b)(3)......................................................................................................... 19
22
      8 U.S.C. § 1226(a), (c) ....................................................................................................... 14
23
      8 U.S.C. § 1231(a) ............................................................................................................. 14
24
25    8 U.S.C. § 1324 .............................................................................................. 8, 9, 18, 19, 20

26    8 U.S.C. § 1357(a) ............................................................................................................. 15
27    8 U.S.C. § 1373 ........................................................................................................... passim
28
                                                                      iii
           CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                          INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 6 of 32 Page ID #:293



 1    8 U.S.C. § 1644 .................................................................................................. 6, 10, 16, 17
 2
      18 U.S.C. § 1071 ...................................................................................................... 9, 19, 20
 3
      18 U.S.C. § 1072 ............................................................................................................ 9, 20
 4
      34 U.S.C. § 10102(a)(6) ................................................................................................. 5, 11
 5
 6    34 U.S.C. § 10152(a)(1) ................................................................................................. 2, 21

 7    34 U.S.C. § 10153 ....................................................................................................... passim
 8    34 U.S.C. § 10228 .............................................................................................................. 12
 9
      42 U.S.C. § 2000d .............................................................................................................. 13
10
      Other Authorities
11
      Black’s Law Dictionary (10th ed. 2014) ........................................................................... 13
12
13    H.R. Rep. No. 109-233 ...................................................................................................... 21
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      iv
           CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                          INJUNCTION OR, IN THE ALTERNATIVE, APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 7 of 32 Page ID #:294



 1    I.     INTRODUCTION
 2           This Court has now twice rejected the efforts of the United States Department of
 3    Justice (“DOJ”) to unlawfully use federal grant funding that Congress authorized for
 4    local criminal justice programs, instead to pressure States and localities into participating
 5    in federal civil immigration enforcement. In one of those cases, this Court enjoined DOJ
 6    from imposing such immigration-related conditions on the same Edward Byrne Memorial
 7    Justice Assistance Grant (“Byrne JAG”) program that is at issue in this case. See City of
 8    Los Angeles v. Sessions, No. 17-cv-07215-R, Order Granting Plaintiff’s Application for
 9    Preliminary Injunction, Dkt. 93 (C.D. Cal. Sept. 13, 2018) (“Sept. 13 Order”). Several
10    other courts around the country, including the Seventh Circuit, have reached the same
11    conclusion. See City of Chicago v. Sessions, 888 F.3d 272, 293 (7th Cir. 2018)
12    (preliminary injunction against the Notice and Access Conditions); City of Chicago v.
13    Sessions, 2018 WL 3608564, at *13 (N.D. Ill. Jul. 27, 2018) (permanent injunction
14    against the Notice, Access, and Section 1373 Conditions); City of Philadelphia v.
15    Sessions, 309 F. Supp. 3d 289, 338-42 (E.D. Pa. 2018) (same).
16           But DOJ will not take “no” for an answer. For the fiscal year (“FY”) 2018 grant
17    cycle, DOJ has re-imposed the conditions this Court enjoined for the FY 2017 grant
18    cycle, with cosmetic changes that make no legal difference. DOJ also has added new and
19    even more aggressive immigration-related conditions, which suffer from the same fatal
20    legal flaws. The latest iteration of DOJ’s immigration overreach is unlawful for the same
21    reasons as the earlier attempts that this Court and others have enjoined.
22           DOJ’s imposition of unlawful conditions will, if left unchecked, cause irreparable
23    harm to Los Angeles, hindering its local gang-suppression and other vital crime-fighting
24    efforts. Absent a clear, program-wide injunction against imposition of such conditions by
25    DOJ through its administration of the Byrne JAG program, DOJ’s unlawful actions will
26    deprive local communities of criminal justice assistance to which they are statutorily
27    entitled. Because there are no material factual disputes and the City is entitled to
28    judgment as a matter of law, the Court should grant partial summary judgment on Counts
                                                         1
           CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                          INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 8 of 32 Page ID #:295



 1    One through Four, and permanently enjoin DOJ from imposing all of the immigration-
 2    related conditions it seeks to impose on the Byrne JAG program. In the alternative, the
 3    Court should enter a preliminary injunction.
 4    II.     FACTUAL BACKGROUND
 5            Given the Court’s familiarity with the Byrne JAG program from earlier litigation,
 6    Los Angeles provides only a brief factual background here. See, e.g., Sept. 13 Order
 7    (granting Los Angeles’ preliminary injunction against DOJ imposing conditions on FY
 8    2017 Byrne JAG grants).
 9            A.      The Edward Byrne Memorial Justice Assistance Grant Program
10            The Bureau of Justice Assistance (“BJA”), a component of DOJ’s Office of Justice
11    Programs, administers and oversees the Byrne JAG program, a federal government grant
12    program established by Congress to provide funds to “States and units of local
13    government” for use by such localities to fund “additional personnel, equipment,
14    supplies, contractual support, training, technical assistance, and information systems for
15    criminal justice.” 34 U.S.C. § 10152(a)(1); see Sept. 13 Order at 2.
16            Congress structured the Byrne JAG program as a formula grant, which means the
17    funds “are not awarded at the discretion of a state or federal agency, but are awarded
18    pursuant to a statutory formula.” Sept. 13 Order at 3 (quoting City of Los Angeles v.
19    McLaughlin, 865 F.2d 1084, 1088 (9th Cir. 1989)). Here, the “statutory formula requires
20    the Attorney General to give 50% of available funds to each State in proportion to its
21    population, with the remaining 50% to be given to each State in proportion to its violent
22    crime rate.” Id. (citing 34 U.S.C. § 10156(a)).
23            Congress enumerated specific requirements to be imposed on award applicants.
24    Pursuant to statute, each applicant must make certain certifications and assurances. See
25    34 U.S.C. § 10153(a)(1)-(5). For example, an applicant must certify that it will not use
26    Byrne JAG funds to “supplant State or local funds,” will “comply with all provisions of
27    this part [i.e., the JAG statute] and all other applicable Federal laws,” and it must assure
28    that, for each fiscal year, it will “maintain and report such data, records, and information
                                                          2
            CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                           INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 9 of 32 Page ID #:296



 1    (programmatic and financial) as the Attorney General may reasonably require.” Id.
 2    § 10153(a)(1), (4), (5). These congressionally mandated certifications and assurances all
 3    relate to the application or administration of the grant, or use of the grant funds.
 4            B.      Los Angeles Uses Byrne JAG Funding To Promote Critical Local Law
 5                    Enforcement Work As Specified In Congress’s Funding Statute
 6            Los Angeles has applied for and received Byrne JAG funding each year from FY
 7    2005 to FY 2016, with annual funding of upwards of $1 million. On October 4, 2018,
 8    Los Angeles received its FY 2017 Byrne JAG award document. Decl. of Jeff Gorell ¶ 4.
 9    Despite this Court’s entry of a preliminary injunction prohibiting DOJ from imposing its
10    unlawful immigration conditions, see Sept. 13 Order, DOJ has still included the unlawful
11    conditions in Los Angeles’s FY 2017 Byrne JAG document, Gorell Decl. ¶ 4.
12            Los Angeles uses Byrne JAG funds to implement its Community Law
13    Enforcement and Recovery (“CLEAR”) program, which combats violent crime in local
14    communities and neighborhoods through efforts to: (1) reduce local gang activity and
15    promote community recovery; (2) work closely with special local criminal investigative
16    units; and (3) adopt an aggressive vertical prosecutorial program, including probation and
17    parole officers, youth intervention organizations, and schools in the community. Id.
18    ¶¶ 10-14. Byrne JAG funds help pay the salaries for personnel needed to make the
19    CLEAR program a success: in 2014, for instance, CLEAR communities had 22 percent
20    less gang crime over a three-year period than non-CLEAR communities. Id. ¶ 15.
21            Without Byrne JAG funding, Los Angeles would have fewer resources to support
22    the CLEAR program. Those funds help ensure that CLEAR staff can continue to
23    dedicate their work hours to the program. It is those resources and cross-agency
24    collaboration—which Byrne JAG has funded in the past—that are so central to making
25    the CLEAR program a success. Eliminating those funds would undo the good progress
26    the City has made to date of reducing crime in high-crime local communities. Id. ¶¶ 17-
27    21.
28
                                                          3
            CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                           INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 10 of 32 Page ID #:297



 1          C.      This Court Enjoined DOJ’s Imposition Of Immigration Conditions On
 2                  Local Law Enforcement Grants

 3          This Court is familiar with DOJ’s repeated efforts to impose unlawful immigration

 4    conditions on local criminal law enforcement grants. Initially, President Trump issued

 5    Executive Order 13768 on January 25, 2017, directing the Attorney General and

 6    Secretary of Homeland Security to withhold funds from so-called “sanctuary

 7    jurisdictions.” That order was held unconstitutional by the Ninth Circuit. San Francisco

 8    v. Trump, 897 F.3d 1225, 1245 (9th Cir. 2018).

 9          Next, DOJ imposed three immigration-related conditions on FY 2017 Byrne JAG

10    grants. First, DOJ required jurisdictions to certify compliance with 8 U.S.C. § 1373 (the

11    “Section 1373 Condition”). Under Section 1373, state and local governments may not

12    “prohibit, or in any way restrict,” their law enforcement officers from (1) “sending to, or

13    receiving from” federal immigration officials “information regarding the citizenship or

14    immigration status, lawful or unlawful, of any individual,” and (2) “[m]aintaining such

15    information” or “[e]xchanging such information with any other Federal, State or local

16    government entity.” 8 U.S.C. § 1373(a)-(b). Three courts have already held that Section

17    1373 is unconstitutional, and therefore the Department cannot condition Byrne JAG

18    funds on compliance with that statute. Philadelphia, 309 F. Supp. 3d at 321, 331;

19    Chicago, 2018 WL 3608564, at *13; City & Cty. of San Francisco v. Sessions, No. 3:17-

20    cv-04642, Dkt. 145 at 23-32 (N.D. Cal. Oct. 5, 2018).

21          DOJ imposed the next two conditions on award recipients to require them to have

22    in place a “local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State

23    statute, -rule, -regulation, -policy, or -practice)” that ensures that federal agents are given

24    (1) “access [to] a local-government . . . correctional facility for the purpose of permitting

25    such agents to meet with individuals who are (or are believed by such agents to be) aliens

26    and to inquire as to such individuals’ right to be or remain in the United States” (the

27    “2017 Access Condition”), and (2) “advance notice of the scheduled release date and

28
                                                        4
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 11 of 32 Page ID #:298



 1    time for a particular alien” in detention “as early as practicable” (the “2017 Notice
 2    Condition”). Request for Judicial Notice (“RJN”) Ex. E (Greenville Award) ¶ 56(1).
 3          Every court to address the Notice and Access Conditions held that they violate the
 4    separation of powers. This Court held that “the authority granted to the Attorney General
 5    within the Byrne JAG statute regarding distribution of funds is extremely limited and
 6    leaves little room for discretion,” and “[t]he language of the statutes gives no indication
 7    that DOJ is authorized to add civil immigration conditions to those” conditions already in
 8    the statute. Sept. 13 Order at 3. This Court, along with others, rejected the Department’s
 9    reliance on 34 U.S.C. § 10102(a)(6) as justifying the Conditions, because reading it “to
10    authorize the Attorney General to impose conditions on all grants under the entire chapter
11    contradicts the explicit grants of authority in other sections of the statute.” Id. at 4.
12          D.      DOJ Continues To Impose Unlawful Immigration Conditions on Local
13                  Criminal Justice Grants, Despite this Court’s Earlier Order
14          Despite the clear judicial conclusion that DOJ could not impose immigration-
15    related conditions on FY 2017 Byrne JAG awards, DOJ has re-imposed such conditions
16    on FY 2018 awards. In a transparent attempt to evade court rulings (including a ruling of
17    this Court), DOJ has announced that it will impose substantively identical conditions, and
18    even more aggressive immigration-related conditions. DOJ now attempts to justify each
19    condition as somehow required under one or more newly identified federal statutes.
20          DOJ announced these conditions on July 20, 2018, in its FY 2018 Byrne JAG
21    Solicitation (the “Solicitation”) issued by BJA. RJN Ex. A. The Solicitation includes
22    two certifications that applicants are required to provide stating that the State or local
23    government complies with seven immigration statutes that DOJ now interprets as
24    imposing the conditions described below. Solicitation at 36-37 (describing conditions),
25    RJN Exs. C, D (certifications). DOJ requires the chief legal officer of the locality to sign
26
27
28
                                                        5
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 12 of 32 Page ID #:299



 1    and submit those certifications “in order to validly accept a [FY] 2018 JAG award.”
 2    Solicitation at 1.
 3           The 1373 and 1644 Condition. As with the condition held unlawful by three
 4    district courts, DOJ is requiring local governmental entities who receive FY 2018 Byrne
 5    JAG funds to certify “compliance” with 8 U.S.C. § 1373. RJN Ex. C (mandatory
 6    certification of compliance); see Philadelphia, 309 F. Supp. 3d at 331 (holding Section
 7    1373 unconstitutional and not a valid Byrne JAG condition); Chicago, 2018 WL
 8    3608564, at *13 (same); San Francisco, No. 3:17-cv-04642, Dkt. 145 at 32 (same); see
 9    also United States v. California, 314 F. Supp. 3d 1077, 1101 (E.D. Cal. 2018) (casting
10    doubt on Section 1373’s constitutionality). DOJ also requires certification by the local
11    governmental entity of compliance with 8 U.S.C. § 1644, which is similar to Section
12    1373, and provides that no State or local government may be prohibited or restricted
13    “from sending to or receiving from the [Department of Homeland Security] information
14    regarding the immigration status, lawful or unlawful, of an alien in the United States”
15    (the “Section 1644 Condition”). RJN Ex. C (mandatory certification of compliance).
16           The Notice and Access Conditions. DOJ’s Solicitation also re-imposes the
17    previously enjoined Notice and Access Conditions. DOJ has made cosmetic changes to
18    these conditions, attempting to ground them in various federal statutes, but there is no
19    question that those statutes are not directed at States and localities. DOJ simply declares
20    that the failure by local governmental entities to provide the Notice and Access it
21    demands would “impede” federal immigration authorities in exercising their own
22    statutory authority. The substance of the conditions remains the same.
23           Specifically, DOJ seeks to condition FY 2018 Byrne JAG funding on a local
24    jurisdiction agreeing:
25                  “[n]ot to impede the exercise of the authority of the federal
26                  government under 8 U.S.C. § 12[2]6(a) & (c) (authorizing
                    arrest and detention of certain aliens and providing that the
27                  federal government ‘shall take into custody’ certain criminal
28                  aliens ‘when the alien is released’) and 8 U.S.C. § 1231(a)(4)
                                                        6
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 13 of 32 Page ID #:300



 1                  (relating to removal from the United States of aliens after
 2                  detention/confinement at the federal, state, and local level),
                    specifically by requiring such recipients to provide (where
 3                  feasible) at least 48 hours’ advance notice to DHS [Department
 4                  of Homeland Security] regarding the scheduled release date and
                    time of an alien in the recipient’s custody when DHS requests
 5                  such notice in order to take custody of the alien pursuant to the
 6                  Immigration and Nationality Act” (“Notice Condition”), and
 7                  “[n]ot to impede the exercise by DHS agents, ‘anywhere in or
                    outside the United States’ (8 C.F.R. § 287.5(a)(1)), of their
 8
                    authority under 8 U.S.C. § 1357(a)(1) to ‘interrogate any alien
 9                  or person believed to be an alien as to his right to be or to
                    remain in the United States,’ specifically by requiring such
10
                    recipients to permit DHS agents to have access to any
11                  correctional facility in order to meet with an alien (or an
                    individual believed to be an alien) and inquire as to his right to
12
                    be or remain in the United States.” (“Access Condition”).
13
      Solicitation at 36-37; see also RJN Ex. D ¶¶ 3, 6 (mandatory certification of compliance,
14
      citing 8 U.S.C. §§ 1226(a), (c), 1231(a), 1357(a)).
15
            The “Harboring” Condition. DOJ’s Solicitation requires the chief official and
16
      chief legal advisor of a State or local government who receives a FY 2018 Byrne JAG
17
      award to certify, under penalty of perjury, that the jurisdiction agrees:
18
                    “[n]ot to violate, or aid or abet any violation of, 8 U.S.C. §
19                  1324(a) (forbidding any ‘person,’ in ‘knowing or in reckless
20                  disregard of the fact that an alien has come to, entered, or
                    remains in the United States in violation of law,’ to ‘conceal,
21                  harbor, or shield from detection, or attempt to conceal, harbor,
22                  or shield from detection, such alien in any place, including any
                    building or any means of transportation’ or to ‘engage in any
23                  conspiracy to commit any of the preceding acts’ . . . ’or aid or
24                  abet the commission of any of the preceding acts’).”.
25    Solicitation at 36. The certification requires that applicants not have “any law, rule,
26    policy, or practice” that would “require or authorize the public disclosure of federal law
27    enforcement information in order to conceal, harbor, or shield from detection fugitives
28    from justice or aliens illegally in the United States.” RJN Ex. D ¶ 6. Applicants must

                                                        7
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 14 of 32 Page ID #:301



 1    certify that they understand that DOJ will require them “not to publicly disclose federal
 2    law enforcement information in an attempt to conceal, harbor, or shield certain
 3    individuals from detection, including in violation of 8 U.S.C. § 1324(a).” Id. ¶ 3
 4    (“Harboring Condition”).
 5          DOJ’s Harboring Condition was imposed against a backdrop of high-ranking
 6    federal officials threatening to arrest and prosecute local officials in jurisdictions deemed
 7    insufficiently cooperative with federal civil immigration enforcement. In a recent Senate
 8    Committee hearing, Secretary of Homeland Security Kirstjen Nielsen confirmed that, at
 9    her department’s request, DOJ is “exploring” such prosecution of local elected officials
10    under 8 U.S.C. § 1324.1 Then-Acting Director of U.S. Immigration and Customs
11    Enforcement Thomas Homan likewise urged DOJ to “file charges against the sanctuary
12    cities [referring to criminal prosecution of local officials under Section 1324],” “hold
13    back their funding,” and “start charging some of these [‘sanctuary’ city] politicians with
14    crimes.”2
15          The “Questionnaire” and 1366 Conditions. DOJ’s Solicitation also requires
16    every applicant for FY 2018 Byrne JAG funds to answer questions regarding the local
17    governmental entity’s own policies regarding communications with federal immigration
18    authorities, specifically:
19                  (1) “Does your jurisdiction have any laws, policies, or practices
20                  related to whether, when, or how employees may communicate
                    with DHS or ICE?”
21
22                  (2) “Is your jurisdiction subject to any laws from a superior
                    political entity (e.g., a state law that binds a city) that meet the
23                  description in question 1?”
24
25    1
        RJN Ex. F (Testimony of Kirstjen Nielsen, U.S. Sec. of Homeland Sec., Oversight of the
      United States Department of Homeland Security, Hr’g Before the U.S. Senate Comm. on
26
      the Judiciary (Jan. 18, 2018)).
27    2
       RJN Ex. G (Brandon Conradis, Trump ICE Pick: Politicians Who Run Sanctuary Cities
28    Should Be Charged With Crimes, THE HILL, Jan. 2, 2018).
                                                        8
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 15 of 32 Page ID #:302



 1    Solicitation at 27-28; see also id. at 52 (mandatory certification). If an applicant answers
 2    “yes” to either question, the applicant must provide a copy of each law or policy; describe
 3    each practice; and explain how the law, policy, or practice complies with Section 1373
 4    (“Questionnaire Condition”). Id. at 27-28, 52. DOJ requires that the responses “be
 5    provided by the applicant as part of the JAG application” and that an agency “will not be
 6    able to access award funds (and its award will include a condition that withholds funds)
 7    until it submits these responses.” Id. at 28.
 8          DOJ’s Solicitation also requires applicants to certify that they will not “impede the
 9    exercise by federal officers of authority relating to . . . 8 U.S.C. § 1366(1) or (3).” RJN
10    Ex. D ¶¶ 3, 6 (“1366 Condition”). Section 1366 states that “the Attorney General shall
11    submit to the Committees on the Judiciary of the House of Representatives and of the
12    Senate a report detailing--(1) the number of illegal aliens incarcerated in Federal and
13    State prisons for having committed felonies, stating the number incarcerated for each
14    type of offense . . . [and] (3) programs and plans underway in the Department of Justice
15    to ensure the prompt removal from the United States of criminal aliens subject to removal
16    . . . .” DOJ views this Condition as supporting its Notice Condition. RJN Ex. I ¶ 46.
17          Confirming its decision to impose all of the above conditions, DOJ has now begun
18    disbursing FY 2018 Byrne JAG awards to States and localities, and has included the
19    above conditions as award conditions. The award documents expressly require
20    compliance with the 1373 and 1644 Condition, RJN Ex. I ¶¶ 41-43, the Access
21    Condition, id. ¶ 45 (citing 8 U.S.C. § 1357(a)), the Notice Condition, id. ¶ 46 (citing 8
22    U.S.C. §§ 1226, 1231, and 1366), the Harboring Condition, id. ¶ 44 (citing 8 U.S.C. 1324
23    and 18 U.S.C. §§ 1071 and 1072), and the Questionnaire Condition, id. ¶ 62. The City
24    refers to all of the above Conditions as the “Challenged Conditions.”
25          E.      Los Angeles Applies For FY 2018 Funding
26          In August 2018, Los Angeles timely applied for Byrne JAG funding. Gorell Decl.
27    ¶ 6. An allocation list published by BJA indicated that Los Angeles is eligible to receive
28    $2.2 million for this application cycle, with $1.8 million allocated directly to the City and
                                                        9
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 16 of 32 Page ID #:303



 1    the remainder allocated to the County of Los Angeles as a sub-grantee.3 If not for DOJ’s
 2    conditioning of Byrne JAG funding on compliance with the Challenged Conditions, Los
 3    Angeles would almost certainly receive Byrne JAG funds as it has in prior years, because
 4    it qualifies for funding under Congress’s statutory formula.
 5            The Los Angeles Police Department (“LAPD”) permits “access to LAPD detention
 6    facilities to interview individual arrestees . . . consistent with California law which
 7    requires obtaining informed, written consent prior to any such interview.” Decl. of Arif
 8    Alikhan ¶ 22. Absent such consent, “LAPD does not provide DHS or ICE personnel
 9    access to its facilities in order to interview that individual.” Id. DOJ, however, has taken
10    the position that the 2017 Access Condition, which is materially the same as the 2018
11    Access Condition, “require[s] allowing access . . . even if the inmate might decline to
12    answer questions,” which Los Angeles does not do. Defs.’ Mem. in Opp. to Pl.’s Mot.
13    for Pre. Inj. at 32, No. 17-cv-03894 (filed E.D. Pa. Oct. 12, 2017), Dkt. 28.
14            In addition, Los Angeles has determined that it could not certify compliance with
15    DOJ’s Notice and Access Conditions without “a negative impact on the LAPD’s
16    relationship with the immigrant communities it polices, causing those communities to be
17    less willing to report crimes and cooperate with criminal investigations, thus threatening
18    the public safety of all who live and work in Los Angeles.” Alikhan Decl. ¶ 17.
19            Los Angeles also challenges the 1373 and 1644 Condition. Although the City has
20    explained to this Court that its policies are consistent with 8 U.S.C. § 1373, see Dkt. 83-1
21    at 24, No. 17-7215 (C.D. Cal.), DOJ has departed from the plain-text meaning of Section
22    1373 (and Section 1644) and adopted an aggressive, atextual reading. See California,
23    314 F. Supp. 3d at 1102. This extreme interpretation has already harmed Los Angeles, as
24    DOJ delayed disbursing the City’s FY 2017 Byrne JAG award pending a purported
25    “review” of Los Angeles’s compliance with Section 1373. See Dkt. 86-3 ¶ 3, No. 17-
26    7215 (C.D. Cal.) (Decl. of Marilynn Atsatt). To avoid such harms with the FY 2018
27
      3
28        RJN Ex. H, Bureau of Justice Assistance, 2018 California Local JAG Allocations.
                                                          10
            CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                           INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 17 of 32 Page ID #:304



 1    Byrne JAG award, Los Angeles challenges the 1373 and 1644 Condition. And because
 2    the Questionnaire Condition appears to be related to DOJ’s enforcement of Sections 1373
 3    and 1644, Los Angeles also challenges that Condition.
 4             It is not entirely clear the types of State and local policies DOJ means to address
 5    with the Harboring Condition, but in light of the threats by high-ranking Administration
 6    officials to prosecute state and local officials for “harboring” by declining to participate
 7    in federal immigration enforcement, the City challenges this Condition as well.
 8    III.     ARGUMENT
 9             A court may grant a permanent injunction if the moving party demonstrates
10    success on the merits and:
11                     (1) that it has suffered an irreparable injury; (2) that remedies
12                     available at law, such as monetary damages, are inadequate to
                       compensate for that injury; (3) that, considering the balance of
13                     hardships between the plaintiff and defendant, a remedy in
14                     equity is warranted; and (4) that the public interest would not be
                       disserved by a permanent injunction.
15
      Monsanto Co v. Geertson Seed Farms, 561 U.S. 139, 157-58 (2010). Because Los
16
      Angeles meets all these elements, the Court should permanently—or, in the alternative,
17
      preliminarily—enjoin all Defendants from imposing the Challenged Conditions and
18
      withholding or delaying FY 2018 Byrne JAG awards. See Perfect 10, Inc. v. Google,
19
      Inc., 653 F.3d 976, 981 (9th Cir. 2011) (“[T]he standard for a preliminary injunction is
20
      essentially the same as for a permanent injunction with the exception that the plaintiff
21
      must show a likelihood of success on the merits rather than actual success.”).
22
               A.      The Challenged Conditions Are Unlawful
23
                       1.     The Challenged Conditions Are Ultra Vires
24
               An agency “has no power to act . . . unless and until Congress confers power upon
25
      it.” Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986). When agencies
26
      “act improperly . . . what they do is ultra vires.” City of Arlington v. FCC, 569 U.S. 290,
27
      297 (2013).
28
                                                           11
             CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                            INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 18 of 32 Page ID #:305



 1                  (a) This Court’s September 13 Order Conclusively Establishes That The
 2                      2018 Versions Of DOJ’s Conditions Are Not Authorized By Statute

 3          This Court has already held that “[t]he language of the [Byrne JAG] statutes gives

 4    no indication that DOJ is authorized to add civil immigration conditions.” Sept. 13

 5    Order, at 3. The Court further held that 34 U.S.C. § 10102(a)(6), the only statutory

 6    authority DOJ had identified in support of its immigration conditions, did not in fact

 7    authorize them. Id.; see also Chicago, 888 F.3d at 277.

 8          DOJ has now made cosmetic changes to the Notice and Access Conditions, and

 9    added new immigration related conditions with the same purpose of unlawfully

10    pressuring States and localities to participate in federal civil immigration enforcement.

11    This end-run around the Court’s ruling fails. For the same reasons this Court articulated,

12    DOJ’s renewed attempt “to add civil immigration conditions” to the Byrne JAG Program

13    (Sept. 13 Order, at 3), is inconsistent with the text, structure, and purpose of the statute.

14          Moreover, although the Court did not need to reach this issue in considering the

15    FY 2017 Conditions, the Challenged Conditions also violate 34 U.S.C. § 10228.

16    Congress specifically directed that the Byrne JAG statute, among others, not be construed

17    to authorize any federal agency or officer “to exercise any direction, supervision, or

18    control over any police force or any other criminal justice agency of any State or any

19    political subdivision thereof.” 34 U.S.C. § 10228(a). The Challenged Conditions attempt

20    to do just that by exercising direction, supervision, and control over Los Angeles and the

21    operation of its police department and detention facilities.

22                  (b) The Challenged Conditions Are Not Authorized As Compliance With
                        “Applicable Federal Laws” Under DOJ’s New Argument
23
            Although the FY 2018 version of DOJ’s immigration conditions are not new in
24
      substance, DOJ has created a new argument to attempt to recast their unlawful
25
      immigration conditions as if they are required by federal immigration statutes and to
26
      demand certification of compliance with those statutes. See RJN Exs. C, D. DOJ’s
27
      apparent purpose is to invoke 34 U.S.C. § 10153(a)(5)(D), which provides that an
28
                                                        12
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 19 of 32 Page ID #:306



 1    applicant must include in its Byrne JAG application a “certification . . . that . . . (D) the
 2    applicant will comply with all provisions of this part and all other applicable Federal
 3    laws.” To be an “applicable Federal law” under Section 10153(a)(5)(D), however, a
 4    statute must satisfy at least three requirements, which are not met here.
 5          First, the law must be “applicable” to federal grants. See San Francisco, No. 3:17-
 6    cv-04642, Dkt. 145 at 32 (“The statutory structure suggests ‘applicable’ was intended to
 7    refer to laws related to grant applications.”). DOJ appears to read Section 10153(a)(5)(D)
 8    as without limit, requiring the applicant to certify compliance with any federal law of the
 9    agency’s choosing. That would render the word “applicable” wholly superfluous. See
10    City of Los Angeles v. Sessions, 293 F. Supp. 3d 1087, 1097 (C.D. Cal. 2018) (rejecting
11    construction that would render a provision superfluous). Moreover, the phrase “other
12    applicable Federal laws” immediately follows a reference to “all provisions of this part.”
13    Because the “provisions of this part” relate only to a federal grant (the Byrne JAG grant),
14    the residual clause “all other applicable Federal laws” must be understood to refer to
15    other laws of the same type, i.e., those relating to federal grants. See Circuit City Stores,
16    Inc. v. Adams, 532 U.S. 105, 114-115 (2001) (“[W]here general words follow specific
17    words in a statutory enumeration, the general words are construed to embrace only
18    objects similar in nature to those objects enumerated by the preceding specific words.”);
19    see also Black’s Law Dictionary (10th ed. 2014) (defining “applicable” as “affecting or
20    relating to a particular person, group, or situation; having direct relevance”). There are
21    various statutes, located outside the part of the U.S. Code governing the Byrne JAG
22    program, that are applicable to federal grants. See, e.g., 42 U.S.C. § 2000d (prohibiting
23    race, color, or national origin discrimination in “any program or activity receiving
24    Federal financial assistance”). Those are the types of federal laws to which the word
25    “applicable” naturally refers, and so those are the types of laws for which Byrne JAG
26    applicants must certify compliance.
27          Second, the phrase “other applicable Federal laws” in Section 10153(a)(5)(D) can
28    refer only to a law that applies to the grant applicant. Specifically, Byrne JAG grant
                                                        13
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 20 of 32 Page ID #:307



 1    applications can be made only by “the chief executive officer of a State or unit of local
 2    government,” 34 U.S.C. § 10153(a), and the certification must be executed by a state or
 3    local government official about the governmental entity it represents complying with
 4    such laws, id. § 10153(a)(5)(D). Federal statutes that Congress did not direct at States
 5    and local governments, and that do not impose any obligation on States and local
 6    governments, cannot be “applicable” to a State or local government grant applicant.
 7          Third, the law must be constitutional. A law that is not constitutional is “a legal
 8    nullity,” Branch v. Smith, 538 U.S. 254, 281 (2003), and thus cannot be an “applicable
 9    Federal law” under Section 10153(a)(5)(D). “[N]o matter the breadth of [section
10    10153(a)(5)(D)], it will never capture an unconstitutional statute.” Chicago, 2018 WL
11    3608564, at *13; see also San Francisco, No. 3:17-cv-04642, Dkt. 145 at 30-31.
12          Each of the Challenged Conditions fails to meet the requirements to be treated as
13    an “applicable Federal law[]” under 34 U.S.C. § 10153(a)(5)(D).
14                                 (1)    The Notice and Access Conditions
15          DOJ has flouted the legal rationale of this Court’s September 13 Order by adhering
16    to, for a new fiscal year, the Notice and Access Conditions that are substantively the
17    same as those that this Court enjoined for FY 2017. DOJ is again imposing these
18    Conditions as a means to require local governments’ law enforcement and detention
19    facilities to adjust their resources and practices (1) to provide 48 hours’ notice (where
20    feasible) to federal immigration authorities, upon request from DHS, before releasing
21    certain aliens, and (2) to allow federal immigration officials access to their local detention
22    facilities to interview certain detainees. That is what this Court has already enjoined. See
23    Sept. 13 Order.
24          Only after multiple courts held unlawful DOJ’s imposition of the Notice and
25    Access Conditions for FY 2017 Byrne JAG awards did DOJ identify an assortment of
26    statutory provisions that it now contends require States and local governments to provide
27    the same Notice and Access. DOJ now maintains that States and local governments must
28    provide notice to DHS of release of certain aliens in order to comply with 8 U.S.C.
                                                        14
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 21 of 32 Page ID #:308



 1    § 1226(a), (c) and 8 U.S.C. § 1231(a) and certification of such “compliance” can be
 2    required to receive their Byrne JAG funding. See RJN Ex. D ¶¶ 3, 6.
 3          But Section 1226(a) and (c) speak to the authority of the Attorney General and
 4    provide that he may issue warrants for, and take into custody, certain aliens. See 8 U.S.C.
 5    § 1226(a), (c). Section 1226(a) and (c) are not directed to States or local governments.
 6          Section 1231(a) also speaks to the authority of the Attorney General to remove and
 7    detain certain aliens. See id. § 1231(a). That statute also is not directed to States or local
 8    governments.
 9          None of these statutes create legal requirements with which States and local
10    governments were directed by Congress to comply. Moreover, none of these statutes
11    concern federal grant recipients. For these reasons, these laws are not “applicable
12    Federal laws” for purposes of Section 10153(a)(5)(D) with which DOJ can demand
13    “compliance” as a condition of receiving Byrne JAG funding. See supra 12-14.
14          DOJ also contends that States and local governments cannot receive Byrne JAG
15    funding unless they provide DHS with access to their detention facilities in order to
16    comply with 8 U.S.C. § 1357(a)(1) and certify to such “compliance” by the State or local
17    government. But Section 1357(a) speaks to the powers of federal immigration officers
18    and employees, not States or local governments. Subsection (a) provides that such
19    federal officials “shall have power without warrant-- (1) to interrogate any alien or person
20    believed to be an alien as to his right to be or to remain in the United States.” Section
21    1357(a) did not create a federal legal requirement with which States and local
22    governments were directed by Congress to comply. And it does not concern federal
23    grants. For both reasons, Section 1357(a) is not an “applicable Federal law” for purposes
24    of Section 10153(a)(5)(D) with which DOJ can demand certifications of “compliance”
25    from States and local governments as a condition for receiving their Byrne JAG funding.
26          DOJ attempts to expand Section 10153(a)(5)(D) beyond its text and purpose to
27    argue that States and local governments must comply with its Notice and Access
28    Conditions in order to receive their Byrne JAG funding because otherwise federal
                                                        15
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 22 of 32 Page ID #:309



 1    authority under those other unrelated immigration statutes would be impeded. See
 2    Solicitation at 36-37; RJN Ex. D ¶¶ 3, 6. That is doubly wrong. First, as noted above,
 3    the immigration statutes now invoked by DOJ plainly impose no obligation on States or
 4    local governments. It thus makes no sense to say that by failing to provide DHS with
 5    Notice and Access, States and localities are not in “compliance” with “applicable Federal
 6    laws.” 34 U.S.C. § 10153(a)(5)(D).4
 7          Second, DOJ’s premise is mistaken: as one court recently held in response to a
 8    similar argument by DOJ, “refusing to help is not the same as impeding.” California,
 9    314 F. Supp. 3d at 1104. As the Seventh Circuit explained concerning the materially
10    identical 2017 Notice and Access Conditions, “nothing in this case involves any
11    affirmative interference with federal law enforcement at all, nor is there any interference
12    whatsoever with federal immigration authorities.” Chicago, 888 F.3d at 282. Los
13    Angeles has made the policy decision to focus its limited resources on local law
14    enforcement priorities, such as community crime suppression, combatting local gang
15    violence, and the day-to-day management of its jails. The mere fact that Los Angeles
16    declines to participate in the federal government’s preferred civil immigration
17    enforcement efforts does not “impede” federal authority in any way.
18                                 (2)    The 1373 And 1644 Condition
19          Under Section 1373(a), federal, state, and local governments and officials “may
20    not prohibit, or in any way restrict, any government entity or official from sending to, or
21    receiving from” federal immigration officials “information regarding the citizenship or
22    immigration status, lawful or unlawful, of any individual.” Under Section 1373(b), no
23    person or agency “may prohibit, or in any way restrict,” a federal, state or local
24
25
26
      4
        If the statutes could somehow be read as imposing affirmative obligations on States and
27
      localities to participate in immigration enforcement, they would be unconstitutional. See
28    infra 17-18 (discussing the Tenth Amendment anti-commandeering principle).
                                                        16
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 23 of 32 Page ID #:310



 1    government from “[m]aintaining such information” or “[e]xchanging such information
 2    with any other Federal, State, or local government entity.”
 3          Section 1644 provides that “no State or local government entity may be prohibited,
 4    or in any way restricted, from sending to or receiving from [DHS] information regarding
 5    the immigration status, lawful or unlawful, of an alien in the United States.”
 6          Sections 1373 and 1644 are not “applicable Federal laws” within the meaning of
 7    Section 10153(a)(5)(D) such that certification of compliance with them can be required
 8    by States and local governments as a condition for Byrne JAG funds. First, neither
 9    statute concerns federal grants and therefore they are not “applicable” to the grant
10    awards. See supra 12-14. Moreover, they are unconstitutional as applied to States and
11    local governments under the Tenth Amendment’s anti-commandeering principle. Three
12    courts already have so held. 5 Philadelphia, 309 F. Supp. 3d at 329 (Section 1373
13    “regulate[s] state and local governmental entities and officials, which is fatal to [its]
14    constitutionality under the Tenth Amendment.”); San Francisco, No. 3:17-cv-04642, Dkt.
15    145 at 30 (Section 1373 “require[s] local policymakers to stand aside and allow the
16    federal government to conscript the time and cooperation of local employees.” (quoting
17    Chicago, 2018 WL 3608564, at *11)).
18          Under the Tenth Amendment, “[t]he powers not delegated to the United
19    States by the Constitution, nor prohibited by it to the States, are reserved to the States
20    respectively, or to the people.” U.S. Const. amend. X. Because the “Constitution confers
21    on Congress not plenary legislative power but only certain enumerated powers, . . . all
22    other legislative power is reserved for the States, as the Tenth Amendment confirms.”
23    Murphy v. NCAA, 138 S. Ct. 1461, 1476 (2018). Congress’s enumerated powers do not
24    include “the power to issue direct orders to the governments of the States.” Id.
25
26
27    5
        The same analysis applies to Section 1644 because it also prohibits States and localities
28    from enacting laws governing the duties of state and local law enforcement officers.
                                                        17
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 24 of 32 Page ID #:311



 1          This “anticommandeering principle is important” for at least three reasons. Id. at
 2    1477. First, it “serves as ‘one of the Constitution’s structural protections of liberty.’”
 3    Murphy, 138 S. Ct. at 1477 (quoting Printz, 521 U.S. at 921). Second, it “promotes
 4    political accountability,” which is weakened “if a State imposes regulations only because
 5    it has been commanded to do so by Congress.” Id. Finally, “the anticommandeering
 6    principle prevents Congress from shifting the costs of regulation to the States.” Id.
 7          This constitutional safeguard is violated by Section 1373 because Section 1373
 8    “issue[s] direct orders to state legislatures” (and local governments) by dictating what
 9    laws the legislative bodies of States (and localities) cannot enact. Id. at 1478. And
10    Sections 1373 and 1644 strike at the heart of state and local sovereignty—they prevent
11    state and local government executive authorities from exercising their sovereign control
12    over their law enforcement officers. See Chicago, 2018 WL 3608564, *8 (“Section 1373
13    supplants local control of local officers; the statute precludes Chicago, and localities like
14    it, from limiting the amount of paid time its employees use to communicate with INS.”).
15    In fact, “Section 1373 redistributes local decision-making power by stripping it from
16    local policymakers and installing it instead in line-level employees who may decide
17    whether or not to communicate with INS,” which “effects a federally-imposed
18    restructuring of power within state government.” Id.
19          That Section 1373 prohibits States and local governments from acting rather than
20    requiring them to act does not change the constitutional analysis, because “[t]he basic
21    principle—that Congress cannot issue direct orders to state legislatures—applies in either
22    event.” See Murphy, 138 S. Ct. at 1478. Because Sections 1373 and 1644 are
23    unconstitutional as applied to States and local governments, they are not “applicable
24    Federal laws” within the meaning of Section 10153(a)(5)(D). See supra 12-14.
25                                 (3)    The Harboring Condition
26          DOJ also attempts to invoke 8 U.S.C. § 1324(a) as an “applicable Federal law[]”
27    under Section 10153(a)(5)(D) so that DOJ can require, as a condition of Byrne JAG
28    funding, that States and local governments “not . . . publicly disclose federal law
                                                        18
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 25 of 32 Page ID #:312



 1    enforcement information in an attempt to conceal, harbor, or shield certain individuals
 2    from detection, including in violation of 8 U.S.C. § 1324(a).” RJN Ex. D ¶ 3; see id. ¶ 6.
 3          But Section 1324(a) is another immigration provision and it authorizes criminal
 4    punishment for “any person” who commits or attempts to commit a variety of acts
 5    relating to harboring an alien who is in the United States “in violation of law.” See 8
 6    U.S.C. § 1324(a)(1)(A); see also 18 U.S.C. § 1071 (harboring of fugitives). Specifically,
 7    Section 1324(a)(1)(A)(iii) authorizes criminal punishment for a person who “knowing or
 8    in reckless disregard of the fact that an alien has come to, entered, or remains in the
 9    United States in violation of law, conceals, harbors, or shields from detection, or
10    attempts to conceal, harbor, or shield from detection, such alien in any place, including
11    any building or any means of transportation.” (emphasis added). DOJ’s certification
12    copies the emphasized language from Section 1324(a)(1)(A)(iii). See RJN Ex. D ¶¶ 3, 6.
13          Section 1324(a) is not an “applicable Federal law[]” for purposes of Section
14    10153(a)(5)(D) for multiple reasons. The first is that it, like the other immigration
15    statutes that DOJ invokes, is not “applicable” to federal grants. See supra 12-14.
16          In addition, the provisions in Section 1324(a) are not directed at States or local
17    governments. They apply to any “person,” which the INA defines as an “individual or an
18    organization.” 8 U.S.C. § 1101(b)(3). An “organization” includes corporate entities, not
19    States or local governments. See id. § 1101(a)(28) (defining “organization”); cf. id.
20    § 1101(a)(36) (defining “State”). And it cannot be disputed that authorizing criminal
21    punishment of state and local officials for their decisions about public safety and local
22    resources “would upset the usual constitutional balance of federal and state powers,”
23    necessitating a clear statement from Congress to “assure[] that the legislature has in fact
24    faced, and intended to bring into issue, the critical matters involved.” Gregory v.
25    Ashcroft, 501 U.S. 452, 461 (1991). Section 1324(a) contains no such clear statement.
26          Contrary to the threats from high-ranking Administration officials about using the
27    “harboring” statute to prosecute state and local officials who decline to participate in
28    immigration enforcement, Section 1324(a)—even if it could apply to States and local
                                                        19
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 26 of 32 Page ID #:313



 1    governments—does not include an obligation to provide affirmative assistance to the
 2    federal government. Moreover, an interpretation of Section 1324(a) that would apply to
 3    States and local governments and subject them to criminal punishment would clearly
 4    violate the Tenth Amendment. See supra 16-18.
 5            Therefore, Section 10153(a)(5)(D) does not authorize DOJ to require States and
 6    local governments to certify that they will not publicly disclose “federal law enforcement
 7    information” in violation of Section 1324(a).6
 8                                   (4)    The Questionnaire and 1366 Conditions
 9            DOJ does not attempt to justify, as required by federal law under Section
10    10153(a)(5)(D), its imposition of the Questionnaire Condition to require States and local
11    governments to answer various questions about the entity’s communication policies with
12    federal immigration authorities. To the extent DOJ invokes Section 10153(a)(4), that too
13    would be misplaced. Section 10153(a)(4) requires each application to include “[a]n
14    assurance that, for each fiscal year covered by an application, the applicant shall maintain
15    and report such data, records, and information (programmatic and financial) as the
16    Attorney General may reasonably require.” Congress thus expressly limited the
17    information that the Attorney General could require of States and local governments to
18    programmatic and financial information. The Questionnaire Condition does not concern
19    programmatic or financial information. Instead, the Condition requires jurisdictions to
20    provide information about their “laws, policies, or practices related to whether, when, or
21    how employees may communicate with DHS or ICE” and to explain how those laws,
22    policies, and practices “comply with section 1373.” Solicitation at 52.
23            DOJ also requires States and local governments to certify that they will not
24    “impede” the Attorney General’s authority under 8 U.S.C. § 1366(1) and (3). Those
25    provisions require the Attorney General to submit various reports to Congress. DOJ’s
26    Solicitation does not explain how those provisions require States and localities to do
27
      6
28        To the extent DOJ purports to rely on 18 U.S.C. §§ 1071-72, a similar analysis applies.
                                                          20
            CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                           INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 27 of 32 Page ID #:314



 1    something with which they could certify compliance. In any event, those provisions do
 2    not concern federal grants, and are not directed to States and local governments.
 3                  2.      The Challenged Conditions Violate the Spending Clause
 4          Los Angeles is likely to succeed on the merits not only because the Challenged
 5    Conditions are ultra vires as set forth above, but also because the Challenged Conditions
 6    violate the Spending Clause of the Constitution. U.S. Const. art. I, § 8, cl. 1. Under the
 7    Spending Clause, Congress’s power to condition federal funding for States and local
 8    governments is subject to certain restrictions. South Dakota v. Dole, 483 U.S. 203, 207-
 9    09 (1987). The conditions must, inter alia, be unambiguous and “reasonably related to
10    the articulated goal” of the grant program. Nevada v. Skinner, 884 F.2d 445, 447 (9th
11    Cir. 1989). The Challenged Conditions are neither.
12          The Challenged Conditions are far from unambiguous as demonstrated by the
13    statutory analyses above that establish that the various immigration statutes invoked by
14    DOJ are not even directed to States and local governments, so that how to certify
15    “compliance” by States and local governments is far from clear. Moreover, it is not clear
16    what types of state and local laws and policies DOJ attempts to address with its
17    Harboring Condition.
18          The Challenged Conditions are not “reasonably related to the articulated goal” of
19    the Byrne JAG program because Congress established the Byrne JAG program to fund
20    formula grants for local criminal justice. See 34 U.S.C. § 10152(a)(1). Indeed, Congress
21    created the Byrne JAG program to give States and local governments “more flexibility to
22    spend money for programs that work for them rather than to impose a ‘one size fits all’
23    solution.” H.R. Rep. No. 109-233, at 89. It is “difficult to discern” any reasonable
24    relationship between compelling States and local governments to participate in federal
25    civil immigration and Congress’s clearly-articulated goal of promoting local criminal
26    justice programs. See Philadelphia, 280 F. Supp. 3d at 643; see No. 17-cv-7215-R-JC,
27    Dkt. 83-1 at 18-20.
28
                                                        21
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 28 of 32 Page ID #:315



 1                  3.     The Challenged Conditions Violate the Administrative Procedure
 2                         Act

 3          Under the APA, agency actions must be set aside if they are “arbitrary, capricious,

 4    an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

 5    DOJ’s imposition of the Challenged Conditions as a condition on States and local

 6    governments receiving their Byrne JAG funding is “not in accordance with law,” see

 7    supra Section III.A.1-2, and is arbitrary and capricious.7

 8          To survive arbitrary-and-capricious review, federal agencies must engage in

 9    “reasoned decisionmaking,” Sever v. NLRB, 231 F.3d 1156, 1164 (9th Cir. 2000),

10    meaning they “must examine the relevant data and articulate a satisfactory explanation

11    for [their] actions including a rational connection between the facts found and the choice

12    made.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016).

13          DOJ has not conducted a “reasoned evaluation” or “articulate[d] a satisfactory

14    explanation” for its re-imposition of immigration-related conditions on local law

15    enforcement funding. DOJ adopted the Challenged Conditions with “no evidence of

16    record,” and without basing its conclusion “on any findings or data.” Los Angeles, 293 F.

17    Supp. 3d at 1099. In fact, DOJ has offered no reasoning whatsoever for its imposition of

18    the Challenged Conditions on States and local governments.

19          B.      Los Angeles Will Suffer Irreparable Injury Absent An Injunction

20          Los Angeles will be irreparably harmed absent injunctive relief by this Court to

21
      7
22      DOJ’s imposition of the Challenged Conditions on FY 2018 grants is “final agency
      action.” As with the FY 2017 grants, “the imposition of these Conditions is neither
23    tentative nor interlocutory in nature,” and “legal consequences clearly flow from the
24    imposition of the Conditions,” in that Los Angeles must “choose between accepting the
      award―to which it is statutorily entitled―with the Conditions or forgoing the award in
25    favor of maintaining the City’s policy preferences.” No. 17-7215, Dkt. 94 at 3 (C.D. Cal.
26    Sept. 17, 2018). To accept the FY 2018 award, applicants “must submit[] the specific
      certifications regarding compliance,” which contain the Challenged Conditions.
27
      Solicitation at 1. Confirming the finality of its decision, DOJ has included the
28    Challenged Conditions when disbursing FY 2018 awards. See RJN I ¶¶ 41-46, 62.
                                                        22
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 29 of 32 Page ID #:316



 1    preclude the Department of Justice from imposing the Challenged Conditions. As this
 2    Court aptly summarized, DOJ’s imposition of the Challenged Conditions puts Los
 3    Angeles to “an impossible choice”: “either it must certify compliance with
 4    unconstitutional and unlawful directives that impinge on the City’s sovereignty, damage
 5    community trust, and harm public safety, or it will lose congressionally authorized Byrne
 6    JAG funding.” Sept. 13 Order, at 4. That alone satisfies the test for demonstrating
 7    irreparable harm and cannot be remedied through monetary damages. See id.
 8          In addition, Los Angeles suffers irreparable harm from DOJ’s imposition of the
 9    Challenged Conditions because the City will be “barred from receiving a funding
10    opportunity which it has been, and otherwise would be, entitled to based on Congress’
11    statutory formula.” Id. Given the formula structure, once Byrne JAG FY 2018 funds are
12    allocated to other jurisdictions, Los Angeles may never be able to reclaim its share. See
13    Planned Parenthood Arizona Inc. v. Betlach, 727 F.3d 960, 975 (9th Cir. 2013) (granting
14    permanent injunction against ultra vires condition on Medicaid reimbursement).
15          Finally, because DOJ’s conditioning Los Angeles’s FY 2018 Byrne JAG award on
16    the unlawful Challenged Conditions violates the separation of powers and the Spending
17    Clause for the reasons described above, the City suffers constitutional harm in a manner
18    that “unquestionably constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990,
19    1002 (9th Cir. 2012) (citation omitted); Cty. of Santa Clara v. Trump, 250 F. Supp. 3d
20    497, 537 (N.D. Cal. 2017) (separation of powers violation is “irreparable harm”).
21          C.      The Balance Of Equities And The Public Interest Weigh Heavily In
22                  Favor Of The Requested Injunction
23          The balance of equities and public interest factors merge when the federal
24    government is a party. See Nken v. Holder, 556 U.S. 418, 435 (2009). Denying
25    injunctive relief “would cause substantial hardship” to Los Angeles by forcing it to
26    choose between “acceding to DOJ’s unlawful conditions or being deprived of significant
27    funding needed for its local law enforcement efforts.” Sept. 13 Order, at 5. And “the
28    public interest is better served if the City is not forced to choose between foregoing the

                                                        23
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 30 of 32 Page ID #:317



 1    Byrne JAG grant funds and losing its rapport with the immigrant community.” Id.
 2    Furthermore, it is “always in the public’s interest” to issue an injunction to “prevent the
 3    violation of a party’s constitutional rights,” as would occur here if the conditions were
 4    allowed to stand. Id. (quoting Melendres, 695 F.3d at 1002).
 5          In contrast to the material hardship the City will suffer without an injunction—and
 6    the significant public interest served by imposing one—Defendants have no
 7    countervailing interest in pressing forward with their unlawful conditions. See id.
 8          D.      The Court Should Issue A Program-Wide Injunction
 9          This Court has “considerable discretion in ordering an appropriate equitable
10    remedy,” San Francisco, 897 F.3d at 1245, and “[t]here is no general requirement that an
11    injunction affect only the parties in the suit,” Bresgal v. Brock, 843 F.2d 1163, 1169-70
12    (9th Cir. 1987). Here, the appropriate remedy is to set aside DOJ’s imposition of the
13    Challenged Conditions and enjoin Defendants from imposing them.
14          Program-wide relief is necessary because Byrne JAG awards are interconnected.
15    Byrne JAG funds come from a single pool of appropriated money, and the statutory
16    formula establishes each eligible applicant’s award as a share of the “total amount
17    appropriated.” See 34 U.S.C. § 10156(a)(1). Each jurisdiction’s award amount is thus
18    inextricably tied to the number of jurisdictions eligible for funds. Because DOJ’s
19    imposition of the Challenged Conditions will substantially impact the number of eligible
20    jurisdictions, the lawfulness of DOJ’s action affects the size of all awards. Indeed, the
21    statute specifically contemplates the reallocation of awarded funds to other applicants in
22    certain circumstances. See id. § 10156(f). It would be chaotic, inefficient, and
23    unworkable to require piecemeal litigation of the Challenged Conditions, leaving
24    grantees in a constant state of flux as to the size of their award as the Conditions are
25    invalidated or upheld case-by-case. See Washington v. Trump, 847 F.3d 1151, 1166 (9th
26    Cir. 2017) (no workable alternative to program-wide relief). Recognizing this reality, the
27    Ninth Circuit recently suggested the appropriateness of a program-wide injunction for the
28
                                                        24
          CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                         INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
     Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 31 of 32 Page ID #:318



 1    Byrne JAG program, “because the statute ‘interconnects’ all recipients of Byrne JAG
 2    grants.” San Francisco, 897 F.3d at 1244 (quoting Chicago, 888 F.3d at 292-93).8
 3            A program-wide injunction is also appropriate because this case is a facial
 4    challenge, the legal issues will not vary from jurisdiction-to-jurisdiction, and the
 5    challenged action equally harms similarly situated States and local governments. See
 6    Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017) (leaving in place
 7    injunction applicable nationwide “with respect to respondents and those similarly
 8    situated”). Further, program-wide relief is “compelled” because DOJ’s imposition of the
 9    Challenged Conditions is contrary to law (as well as arbitrary and capricious) under the
10    APA. Earth Island Inst. v. Ruthenbeck, 490 F.3d 687, 699 (9th Cir. 2007), aff’d in part,
11    rev’d in part on other grounds by Summers v. Earth Island Inst., 555 U.S. 488 (2009)
12    (“nationwide injunction . . . is compelled by the text of the Administrative Procedure
13    Act,” because unlawful agency action must be “set aside,” 5 U.S.C. § 706(2)(A)); see
14    also Harmon v. Thornburgh, 878 F.2d 484, 495 n.21 (D.C. Cir. 1989) (“ordinary result”
15    is that unlawful agency action is “vacated,” not that its “application to the individual
16    petitioners is proscribed”).
17    IV.     CONCLUSION
18            For the foregoing reasons, the Court should grant partial summary judgment on
19    Counts One through Four and enter a permanent injunction preventing Defendants from
20    conditioning, withholding, or delaying any FY 2018 Byrne JAG awards on the basis of
21    the Challenged Conditions. In the alternative, the Court should enter a preliminary
22    injunction preventing Defendants from conditioning, withholding, or delaying any FY
23    2018 Byrne JAG awards on the basis of the Challenged Conditions.
24
25    8
       Notably, although the Seventh Circuit vacated the scope-of-injunction portion of
26    Chicago to consider the issue en banc, the Ninth Circuit subsequently favorably cited that
      decision. Moreover, the Ninth Circuit distinguished the “interconnected” Byrne JAG
27
      program from the case before it, where the record was “not sufficiently developed on the
28    nationwide impact of the Executive Order.” San Francisco, 897 F.3d at 1244.
                                                          25
            CITY OF LOS ANGELES’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT
                           INJUNCTION OR, IN THE ALTERNATIVE,APPLICATION FOR PRELIMINARY INJUNCTION
Case 2:18-cv-07347-R-JC Document 41-1 Filed 10/05/18 Page 32 of 32 Page ID #:319
